Hinman, C. J.
The case is this. A cargo of coal-was ship*221ped at Newburgh, to be transported by schooner to Bridgeport, and from thence to be forwarded by the plaintiffs’ railroad to the defendants at West Winsted. The plaintiffs on receiving the coal at Bridgeport paid the schooner’s freight and drew on the defendants for the amount, which the defendants accepted and paid. The plaintiffs transported all the coal which they received from the schooner ; but it appears that the quantity when it came to the defendants’ hands was some six tons less than the quantity which appears by the bill of lading to have been shipped at Newburgh, and the defendants now claim that the plaintiffs should pay for the deficiency, and also should repay the small sum overpaid the schooner for the carriage of it; or, what amounts to the same thing, that these two sums should be deducted from the account of the plaintiffs for other charges which it is admitted the plaintiffs have against the defendants. The claim of the defendants is, that it was the duty of the plaintiffs to weigh the coal, or to take some other mode of ascertaining that the quantity received by them corresponded with the quantity mentioned in the bill of lading, before paying the schooner’s charges for freight. But we know of no rule of law requiring this, and it conflicts directly with the custom of carriers of this description, as one of the facts in the case is that it is the custom of the plaintiffs and of railroad companies generally not to weigh cargoes of coal received from vessels for transportation over their roads, except when directed to do so by the shipper or consignee, he paying the expense of such weighing. The plaintiffs then in this instance acted in the usual and accustomed manner, and it is obvious that a different custom would be very burdensome upon intermediate carriers, since the expense and delay caused by such weighing at the end of every link in a long route might be so burdensome as to render the business impracticable. It appears to us therefore that the plaintiffs, in transacting this business according to the established custom, did all that the law required of them. As common carriers they were bound to receive and forward the coal to its destination. They of course could not obtain it without paying freight to the car*222rier of whom they received it. The defendants knew this when they directed the coal to be sent by this route. They must have known of the custom also not to weigh, since it appears that they had previously received goods in the same way. And this surely is tantamount to a request of the plaintiffs to transport the goods in the usual mode. The defendants therefore should look to the carrier whose negligence caused the deficiency. Their remedy against him seems ample, unless indeed there was some mistake in the bill of lading, in which case they dught to have no remedy except for the small sum overpaid for freight/ In respect to this the plaintiffs may be regarded as paying it at the defendants’ request, and therefore would be entitled to recover it if it was still unpaid. It was paid too by the plaintiffs in the regular course of business, and the defendants having paid it to the plaintiffs, and it being equitable for them to retain it, the defendants ought not to be permitted to recover it back.
We advise judgment for the plaintiffs for the full amount of their claim.
In this opinion the other judges concurred.